11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Ronald Dwayne Meador,                       * From the 220th District Court
                                              of Comanche County
                                              Trial Court No. DV02117.

Vs. No. 11-17-00235-CV                       * August 8, 2019

Wanda Kay Meador,                           * Memorandum Opinion by Bailey, C.J.
                                              (Panel consists of: Bailey, C.J.,
                                              Stretcher, J., and Wright, S.C.J., sitting
                                              by assignment)
                                              (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs
incurred by reason of this appeal are taxed against Ronald Dwayne Meador.